Citation Nr: 0525644	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  02-15 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability (other than PTSD), to include depression.

2.  Entitlement to service connection for colitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1948 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's claims of 
entitlement to service connection for depression, colitis, 
and a bladder disorder.  By this rating decision, the RO also 
denied the veteran's application to reopen a claim of 
entitlement to service connection for a skin condition.  In 
August 2002, the veteran filed a Notice of Disagreement with 
respect to his depression, colitis, and skin claims. The RO 
issued a Statement of the Case with respect to these three 
claims in October 2002 and the veteran filed a Substantive 
Appeal the same month.  Because the veteran did not appeal 
the denial of his claim for a bladder disorder, that issue is 
no longer before VA.

The Board notes that in May 2004, the RO denied service 
connection for PTSD.  The veteran did not appeal this 
determination and the decision became final.  The issue of 
entitlement to service connection for PTSD is therefore no 
longer before VA.  

In September 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.

The issue of entitlement to service connection for a 
psychiatric disability (other than PTSD), to include 
depression, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran's colitis was not present in service and is 
not related to an in-service disease or injury.

2.  In a May 1979 decision, the Board denied the appellant's 
claim of entitlement to service connection for a skin 
condition.  The veteran did not appeal and the decision 
became final.

3.  No evidence has been added to the record since the May 
1979 Board decision that is so significant that it must be 
considered in order to fairly decide the merits of the case.


CONCLUSIONS OF LAW

1.  Colitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  The Board's May 1979 decision denying the appellant's 
claim of entitlement to service connection for a skin 
condition is final.  38 U.S.C.A. § 4005 (1976); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 19.112, 19.118, 19.129, 19.193 (1979).  

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

With respect to a request to reopen a finally decided claim 
of service connection, the VCAA states that nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in letters dated in March and November 2001, 
and in a rating decision dated March 2002, a Statement of the 
Case dated in October 2002, and Supplemental Statements of 
the Case dated in March 2003, November 2004, and February 
2005, provided the appellant with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the appellant was furnished notice of the types of evidence 
needed in order to substantiate his claims of service 
connection and his application to reopen a previously denied 
claim, as well as the types of evidence VA would assist him 
in obtaining.  The appellant was also informed that this 
evidence could consist of the medical records or medical 
opinions.  Moreover, the veteran was invited to provide VA 
with evidence or information in support of his claim.  

In addition, the documents noted above, including the 
letters, rating decision, Statement of the Case, and 
Supplemental Statements of the Case, provided notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the appellant's claims.  By way 
of these documents, the appellant was also specifically 
informed of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice, with respect to the veteran's 
application to reopen his skin claim, only after the initial 
unfavorable decision in this case.  While the notice provided 
was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO in the rating 
decision, the Statement of the Case, prior to the 
Supplemental Statements of the Case, and also prior to the 
transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the appellant and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service medical records, service personnel records, post-
service private and VA medical records, including VA 
examination reports, documents in connection with the 
veteran's claim of disability benefits with the Social 
Security Administration, and statements submitted by the 
appellant and his representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims.  Moreover, the appellant's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the appellant in 
this case.  Accordingly, further development and further 
expending of VA's resources is not warranted and adjudication 
of her claim on appeal poses no risk of prejudice to the 
appellant.  See 38 U.S.C.A. § 5103A; see, also, Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the service medical records contain no 
complaints or treatment related to a colon condition in 
service.  There is no evidence of any colon disability within 
one year of service.  The first indication in the record that 
the veteran has a colon condition comes in 1993, when the 
veteran was diagnosed in 1993 with reactive distal ulcerative 
colitis.  In February 1994, this condition was noted to have 
resolved, and the veteran had complete resolution of all 
symptoms.  The veteran's claims file also contains reports of 
two colonoscopies, each undated, indicating reactivated 
ulcerative colitis, small hemorrhoids, and segmental colitis 
in the sigmoid colon.  In December 2000, the veteran was seen 
in connection with his colon condition.  The veteran was 
noted to have a history of colitis, but refused a rectal 
examination.  No current diagnosed was offered.  In February 
2001, the veteran was again seen for his colon condition.  
This time a rectal examination was performed revealing 
internal hemorrhoids.  Polypoid nodules and hyperplastic 
appearing polyps were also noted.  No colitis was identified 
or diagnosed.  However, a biopsy of tissue from the 
examination indicted minor distortion of crypt architecture 
and modest mononuclear cell expansion of the lamina propria, 
probably representing quiescent chronic ulcerative colitis.  
These results were interpreted as history of ulcerative 
colitis, currently quiescent.  Notable in all of these 
records, is a lack of discussion or opinion regarding the 
etiology of this condition.  No nexus to service is noted 
anywhere in the veteran's medical records.

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's colon 
condition is related to a disease or injury in service.  
Here, the Board notes that there is no evidence in the record 
of any problems with the veteran's colon until 1993 when he 
was diagnosed with colitis.  And there is no medical evidence 
linking the veteran's condition with his active duty service.  

While the veteran may feel that his condition is related to 
his time in service, as a lay person the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Without medical evidence linking the veteran's colon 
condition with his active duty service, there is no basis 
upon which to establish service connection.  Service 
connection for colitis must therefore be denied.  

III.	Application to reopen a claim of entitlement to 
service connection for 
A skin condition.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Here, the Board notes that the VCAA is effective November 9, 
2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the appellant's claim 
to reopen because he filed it at the RO in October 1999.    

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
appellant filed his application to reopen the claim in 
October 1999, new and material evidence meant evidence not 
previously submitted to agency decision makers, which bore 
directly and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this case, however, the veteran has presented no 
additional evidence since May 1979 that pertains to his 
claim.  The only additional materials added to the record 
since that time consists of filings by the veteran and his 
representative that include argument in support of the claim.  
No additional medical or other evidence relevant to the claim 
has been added. 

There has therefore been no additional evidence added to the 
record, let alone any evidence that can be said to bear 
directly and substantially upon the specific matter under 
consideration, be considered to be neither cumulative nor 
redundant, or by itself or in connection with the evidence 
previously assembled be considered so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection.  Having determined 
that no new and material evidence has been added to the 
record, the veteran's claim of service connection for a skin 
condition must therefore be denied.


ORDER

1.  Service connection for colitis is denied.

2.  New and material evidence not having been submitted to 
reopen the claim of service connection for a skin condition, 
the appeal is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a psychiatric disorder (other than PTSD), to include 
depression, must be remanded for further action.

Here, the Board observes that the veteran has been diagnosed 
with depression and dysthymic disorder.  In connection with 
these diagnoses, the VA examiners who examined the veteran in 
November 2003 and April 2004 noted that the veteran had a 
history of major depressive disorder.  The November 2003 
examiner stated that he thought the veteran's condition 
stemmed from his private psychiatrist's interpretation of a 
recurring dream that the veteran has regarding an incident in 
service.  The examiner noted that prior to that 
interpretation, the veteran had not given the incident much 
thought.  The April 2004 examiner noted that same thing, but 
also stated that the veteran has a pronounced history of 
affective depressive like symptomatology, which began in his 
young adulthood.  The examiner did not identify when exactly 
the veteran's symptoms began and did not state whether these 
symptoms began in service or were caused by an incident of 
service origin.  Finally, the veteran's private psychiatrist 
diagnosed the veteran with PTSD related to an incident in 
service where the veteran failed to avert a mid-air collision 
in his duties as an air traffic controller.  In doing so, 
this physician loosely associated the veteran's depression 
with the same incident.  The veteran's service medical 
records show no complaints of or treatment for a psychiatric 
condition in service.  

Based on the foregoing, the Board finds that the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the April 2004 VA examination report 
(or a suitable substitute if that examiner is unavailable), 
for the purpose of preparing an addendum that addresses the 
exact date of onset of the veteran's current psychiatric 
disability, and to determine whether the veteran's current 
condition is directly related to or had its onset during 
service, to include the mid-air collision in service 
described by the veteran in his August 2002 statement.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate this claim.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the April 2004 
VA examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses the  
exact date of onset of the veteran's 
current depression and dysthymic 
disorder, and to determine whether the 
veteran's current condition is directly 
related to or had its onset during 
service.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of the 
veteran's current psychiatric condition 
found in the veteran's file, and the 
examiner should offer an opinion as to 
the exact date of onset of the veteran's 
current depression and dysthymic 
disorder.  The examiner should also offer 
an opinion regarding whether it is at 
least as likely as not that the veteran's 
depression and dysthymic disorder had its 
onset during service or was caused by an 
incident of service origin.  In this 
regard, the examiner should specifically 
comment on the veteran's August 2002 
statement and the statements of the 
veteran's private psychiatrist indicating 
that the veteran's condition may be the 
result of his involvement in causing or 
responding to a mid-air collision when 
the veteran was on duty as an air traffic 
controller.  The examiner should also 
clarify her remark in the April 2004 
examination report that the veteran's 
depressive symptoms began in young 
adulthood.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


